Title: From George Washington to Henry Knox, 17 June 1788
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon June 17th 1788.

I received your letter of the 25th of May, just when I was on the eve of departure for Fredericksburgh to pay a visit to my mother from whence I returned only last evening.
The information of the accession of South Carolina to the New Government, since your letter, gives us a new subject for mutual felicitations. It was to be hoped this auspicious event would have had considerable influence upon the proceedings of

the Convention of Virginia; but I do not find that to have been the case. Affairs in the Convention, for some time past, have not worn so good an aspect as we could have wished: and, indeed, the acceptance of the Constitution has become more doubtful than it was thought to be at their first meeting.
The purport of the intelligence, I Received from my private letters by the last nights mail, is, that every species of address & artifice has been put in practice by the Antifederalists to create Jealousies & excite alarms. Much appears to depend upon the final part which the Kentucke members will take; into many of whose minds apprehensions of unreal dange[r]s, respecting the navigation of the Mississipi & their organization into a seperate State, have been industriously infused. Each side seems to think, at present, that it has a small majority, from whence it may be augured that the majority, however it shall turn, will be very inconsiderable. Though, for my own part, I cannot but imagine, if any decision is had, it will be in favor of the adoption. My apprehension is rather that a strenuous—possibly—successful effort may be made for an adjournment; under an idea of opening a corrispondence with those who are opposed to the Constitution in other States. Colo. Oswald has been at Richmond, it is said with letters from Antifederalists in New-York & Pensylvania to their Co-adjutors in this State.
The Resolution, which came from the antefederalists (much to the astonishment of the other party) that no question should be taken until the whole Plan should have been discussed paragraph by paragraph; and the remarkable tardiness in their proceedings (for the Convention have been able as yet only to get through the 2d or 3d Section) are thought by some to have been designed to protract the business until the time when the Assembly is to convene, that is the 23d instant, in order to have a more colorable pretext for an adjournment. But notwithstanding the resolution, there has been much desultory debating & the opposers of the Constitution are reported to have gone generally into the merits of the question. I know not how the matter may be, but a few days will now determine.
I am sorry to find not only from your intimations, but also from many of the returns in the late Papers, that there should be so great a majority against the Constitution in the Convention of New York. And yet I can hardly conceive, from motives of

policy & prudence, they will reject it absolutely, if either this State or New-Hampshire should make the 9th in adopting it—as that measure which gives efficacy to the system, must place any State that shall actually have refused its assent to the New-Union in a very awkward & disagreeable predicament.
By a letter which I have just recd from a young Gentleman who lives with me, but who is now at home in New-Hampshire, I am advised that there is every prospect that the Convention of that State will adopt the Constitution almost immediately upon the meeting of it. I cannot but hope then, that the States which may be disposed to make a secession will think often and seriously on the consequence.
Colo. Humphreys who is still here, occupied with literary pursuits, desires to be remembered in terms of the sincerest friendship to you & yours. Mrs Washington & the family offer, with me, their best Compliments to Mrs Knox & the little ones—You will ever believe me to be, with great esteem & regard My dear Sir Yr affecte & Obedt Servt

Go: Washington

